Blackford, J.
Beard brought an action of debt against Hough on an award. It appears by the declaration, that this was .a submission' where no cause was pending, and that there was no agreement to make the submission a rule of Court under the statute. Plea, nil debet. The cause was submitted to the Court, and judgment rendered for the plaintiff.
On the trial, the defendant offered to prove, in order to impeach the award, certain misconduct of the arbitrators in making their award for the plaintiff without any proof, &c. The evidence was objected to, and the objection sustained.
We think the evidence objected to was correctly excluded. The law is settled, that to an action at common law on an award, the misconduct of the arbitrators is no defence. The awárd here sued on can be impeached only in chancery for misconduct of the arbitrators. 2 Story’s Eq. 676.
Perkins, J.,
having been concerned as counsel, was absent.

Per Curiam.

The judgment is affirmed with 5 per cent. damages and costs.